FASTENER ALIGNMENT SYSTEMS, FASTENER ALIGNMENT KITS, AND ASSOCIATED METHODS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-10, and 15-18 rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Herrmann (US 8776354).
Regarding claim 1, Herrmann teaches a fastener alignment system comprising: a fastener orienting structure (7) configured to orient a plurality of fasteners (6) in a predetermined fastening location pattern (Fig. 2a; see annotated Fig. 1a below); 
	a fastener alignment tool (1) configured to operatively engage with the fastener orienting structure (7) (via 8) at a predetermined relative orientation, wherein the fastener alignment tool (1) includes a plurality of fastener alignment receptacles (3) arranged in the predetermined fastening location pattern, wherein each fastener alignment receptacle (3) is configured to (Fig. 2a; see annotated Fig. 1a):

and (ii) selectively retain the corresponding fastener (6) (Fig. 2a);
and a transfer structure (5) configured to selectively transfer the plurality of fasteners (6) from the fastener orienting structure (7) to the fastener alignment tool (1) when the fastener alignment tool (1) is operatively engaged with the fastener orienting structure (7) at the predetermined relative orientation (Figs. 1a and 2a; Col. 3, lines 10-16);
wherein, subsequent to receipt of the plurality of fasteners (6), the fastener alignment tool (1) is configured to operatively engage the plurality of fasteners (6) with a corresponding plurality of fastening locations arranged, on a manufactured assembly, in the predetermined fastening location pattern (Fig. 2a).
Regarding claim 2, Herrmann teaches wherein the fastener orienting structure (7) includes a plurality of fastener orienting regions, wherein each of the plurality of fastener orienting regions is configured to orient a corresponding fastener (6) of the plurality of fasteners at a corresponding location within the predetermined fastening location pattern (Fig. 2a; see annotated Fig. 1 below).
Regarding claim 3, Herrmann teaches wherein the fastener orienting structure (7) further includes a fastener orienting structure index (8) configured to align the fastener orienting structure (7) and the fastener alignment tool (1) at the predetermined relative orientation (Fig. 2a).
Regarding claim 4, Herrmann teaches wherein the fastener orienting structure (7) further includes an access structure (9) configured to facilitate separation of the fastener alignment tool (1) from the fastener orienting structure (7) subsequent to transfer of the plurality of fasteners (6) from the fastener orienting structure (7) to the fastener alignment tool (1) (Fig. 2a; Col. 3, lines 10-16).  In order for the bolting tool (5) to make the respective bolted connection (Col. 3, lines 15-16), the fastener alignment tool must be detached from the fastener orienting structure, in order to bolt into an object.
claim 5, Herrmann teaches wherein the fastener alignment tool (1) includes a plurality of retention structures, wherein each retention structure in the plurality of fastener retention structures is associated with a corresponding fastener alignment receptacle (3) of the plurality of fastener alignment receptacles and is configured to selectively retain the corresponding fastener (6) within the corresponding fastener alignment receptacle (3) (Fig. 2a; see annotated Fig. 1b).
Regarding claim 9, Herrmann teaches wherein, when the fastener alignment tool (1) is operatively engaged with the fastener orienting structure (7) at the predetermined relative orientation, each fastener (6) in the plurality of fasteners is aligned with a corresponding fastener alignment receptacle (3) in the plurality of fastener alignment receptacles (Fig. 2b).
Regarding claim 10, Herrmann teaches wherein the transfer structure (5) is configured to selectively press the fastener alignment tool (1) and the fastener orienting structure (7) toward one another to selectively transfer the plurality of fasteners (6) from the fastener orienting structure (7) to the fastener alignment tool (1) (Fig. 2c; via the lifting element 4).
Regarding claim 15, Herrmann teaches a kit of components configured to operatively engage a plurality of fasteners (6) with a corresponding plurality of fastening locations (where bolts will be installed) arranged, on a manufactured assembly (what bolts will be installed on), in a predetermined fastening location pattern (annotated Fig. 1a), the kit comprising: the fastener alignment system of claim 1; and the plurality of fasteners (6) (Fig. 2b).
Regarding claim 16, Herrmann teaches a method of aligning a plurality of fasteners (6) with a plurality of fastening locations (where fasteners will be installed), wherein the plurality of fastening locations is arranged on a manufactured assembly (work piece) and in a predetermined fastening location pattern, the method comprising (Col. 1, lines 56-59):
orienting the plurality of fasteners (6) on a fastener orienting structure (7) and in the predetermined fastening location pattern (Fig. 2a; see annotated Fig. 1a);

transferring the plurality of fasteners (6) from the fastener orienting structure (7) to the fastener alignment tool (7), wherein the transferring includes (Fig. 2c):
(i) receiving each fastener (6) in the plurality of fasteners within a corresponding fastener alignment receptacle in the plurality of fastener alignment receptacles (3) (Fig. 2c);
and  (ii) selectively retaining each fastener (6) within the corresponding fastener alignment receptacle (3) (Fig. 2c);
separating the fastener alignment tool (1) from the fastener orienting structure (7) while retaining the plurality of fasteners (6) within the plurality of fastener alignment receptacles (3) (Fig. 2c; must remove (1) in order to bolt fasteners into two joining work pieces);
aligning the fastener alignment tool (1) with the plurality of fastening locations, wherein the aligning includes contacting the plurality of fasteners (6) with the plurality of fastening locations (where fasteners are to be installed on work piece) (Fig. 2a);
and attaching the plurality of fasteners (6) to the plurality of fastening locations (via 5) (Figs. 1a and 2a).
Regarding claim 17, Herrmann teaches wherein the fastener orienting structure (7) includes a plurality of fastener orienting regions (annotated Fig. 1a), and further wherein the orienting includes placing a corresponding fastener (6) in the plurality of fasteners at each fastener orienting region of the plurality of fastener orienting regions (Fig. 2a).
claim 18, Herrmann teaches wherein the transferring includes pressing the fastener orienting structure (7) and the fastener alignment tool (1) toward one another utilizing a transfer structure (5) (Figs. 2b-2c).

    PNG
    media_image1.png
    472
    365
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    309
    320
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (US8776354) in view of Questiaux et al. (US 7150362).
Regarding claim 8, Herrmann teaches the fastener alignment system of claim 1.
Herrmann is silent to wherein the fastener alignment tool includes indicia configured to indicate a location, within the manufactured assembly, that includes the plurality of fastening locations.
Questiaux et al. teaches it is known in the art to use markings on a fastener holder (12) to identify information, locations of bolts to be removed or installed, etc. (Fig. 1; Col. 2, line 61- Col. 3, line 3; Col. 4, lines 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mark the fastener alignment tool taught by Herrmann with some sort of indication, like taught by Questiaux et al., such as a line, to inform the user of where the internal fastener receptacle is located, to further insure that when installing the bolts, the receptacle is aligned with the final position in the manufactured assembly.
Allowable Subject Matter
Claims 6-7, 11-14, and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dembeck (US20190105764) teaches a fastener alignment system and method.
Wright (9162332) teaches a prefixed fastener location pattern.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/               Examiner, Art Unit 3723                                                                                                                                                                                         
/TYRONE V HALL JR/               Primary Examiner, Art Unit 3723